PER CURIAM.
Appellant Larry A. Gaines challenges the United States Court of Appeals for Veterans Claims’ (“CAVC”) dismissal without prejudice of his appeal of a Board decision that reopened its 1971 and 1972 final decisions and remanded to the Regional Office (“RO”) Gaines’ claim for service connection for a bilateral knee condition. Gaines urges that we reverse the dismissal for lack of jurisdiction and order the CAVC to consider the merits of whether the original RO decisions had not been appealed and were now final. The Board’s decision to reopen and remand the case to the RO for expedited factual development was, a fortiori, not final. And because there was no final Board determination, the CAVC lacked jurisdiction to hear the appeal. Ledford v. West, 136 F.3d 776, 779 (Fed.Cir.1998) (“In short, there was no Board decision for the Court of Veterans Appeals to review ... and thus the court had no jurisdiction to consider that issue.”). Accordingly, dismissal without prejudice for lack of jurisdiction was proper; as the CAVC indicated, any issue regarding the finality of the original RO decisions may be raised on remand, and ultimately with that court, once the RO has considered the additional evidence and the Board has rendered a final decision. Therefore, the CAVC dismissal is affirmed.